                            IN THE UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF NEW MEXICO

RASHID TARIQ KALIF,

               Plaintiff,

vs.                                                  No. CV 18-00772 JCH/KRS

CORRECTION INDUSTRIES, et al.,

               Defendants.

           ORDER DENYING SECOND MOTION TO REQUEST EVIDENCE

       THIS MATTER is before the Court on the second Motion to Request Evidence filed by

Plaintiff, Rashid Tariq Kalif (Doc. 17). Plaintiff Kalif filed his first Motion to Request Evidence

(Doc. 4) on August 24, 2018. The Court denied the first Motion as premature pending completion

of screening of the case as required under 28 U.S.C. § 1915A. (Doc. 15). In his second Motion

to Request Evidence, Kalif asks the Court to reconsider its prior denial of his first Motion. (Doc.

17). Plaintiff Kalif does not present any new evidence or law to support reconsideration but,

instead, offers nothing more than vague speculation and belief. See Van Skiver v. United States,

952 F.2d 1241, 1243 (10th Cir.1991); Servants of Paraclete v. Does, 204 F.3d 1005, 1012 (10th

Cir. 2000). The Court will deny Kalif’s second Motion to Request Evidence.

       IT IS ORDERED that the Motion to Request Evidence filed by Plaintiff Rashid Tariq

Kalif (Doc. 17) is DENIED.



                                             ___________________________________
                                             UNITED STATES MAGISTRATE JUDGE
